934 A.2d 686 (2007)
QUEST LAND DEVELOPMENT GROUP LLC,
v.
ZONING HEARING BOARD OF LOWER HEIDELBERG TOWNSHIP.
Lower Heidelberg Township, Intervenor.
Glen Gery Corporation, Intervenor.
Petition of Quest Land Development Group, LLP and Glen Gery Corporation.
Supreme Court of Pennsylvania.
October 17, 2007.

ORDER
PER CURIAM.
AND NOW, this 17th day of October, 2007, it is hereby ordered that:
(1) The Application for Leave to File Under Seal the Application for Relief Seeking a Remand on the Basis of After-Discovered Evidence, or in the Alternative, Application for Leave to Amend Petition for Allowance of Appeal to Request a Remand on the Basis of After-Discovered Evidence is granted;
(2) The Alternative Application for Leave to Amend Petition for Allowance of Appeal to Request a Remand on the Basis of After-Discovered Evidence is granted;
(3) The Petition for Allowance of Appeal, as amended is granted;
(4) This case is remanded to the Commonwealth Court for remand to the Court of Common Pleas of Berks County, Pennsylvania, with instructions to the Court of Common Pleas to consider whether upon motion of Petitioners, the statutory appeal at No. 05-4461 should be opened on the basis of after-discovered evidence, see Brannagan v. Great Atlantic & Pacific Tea Co., 352 Pa. 18, 41 A.2d 869, 870 (1945), and if so, whether upon motion of Petitioners, additional evidence should be received under Section 1005-A of the Municipalities Planning Code, 53 P.S. § 11005-A;
(5) The Application for Relief Seeking a Remand on the Basis of After-Discovered Evidence is denied as moot.
(6) The original Petition for Allowance of Appeal is denied as moot; and
(7) The Application for Leave to File Post-Allocatur Submission in the Nature of a Post-Submission Communication and Application to File Supplemental Memorandum of Law is denied as moot.
The Prothonotary is directed to file the above-referenced Applications under seal.